UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7518


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIDNEY KENNETH MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00068-GMG-1)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sidney Kenneth Mitchell, Appellant Pro Se.     Thomas Oliver
Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sidney Kenneth Mitchell seeks to appeal the district

court’s order granting his motion for reconsideration of the

court’s denial of his 18 U.S.C. § 3582(c)(2) (2006) motion for a

reduction of sentence and reducing his sentence under Amendment

715 to the Sentencing Guidelines. *       We deny Mitchell’s motion to

appoint counsel and dismiss the appeal as moot because Mitchell

was released from custody while this action was pending.                  We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




     *
       Although the district court reduced Mitchell’s sentence on
reconsideration, the court did not reduce his sentence to the
extent he requested in his motion.



                                      2